DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Mark Atkinson on 1/22/2021.

The application has been amended as follows: 
In claim 1, line 9, the word “and---
Additionally in claim 1, line 10, the word “having a first end and a second end, wherein the first end--- was inserted
Further in claim 1, line 11, the word “
---said first---
Additionally in claim 1, line 14, the word “said second end of--- was inserted
Also in claim 1, line 15, the word “
said second---
Further in claim 1, line 16, the word “
---terminates---
Additionally in claim 1, beginning line 17, the phrase “
In claim 2, line 1, after the word “mechanism” the term ---system--- was added
Also in claim 2, line 4, before the word “adjustable” the recitation of “system comprising a plurality of---- and the word “mechanisms with each comprising ---- 
Further in claim 2, line 5, the phrase “an ----
Additionally in claim 2, line 6, the term “each--- before the word “adjustable” 
Also in claim 2, line 8, the term “each--- before the word “adjustable” 
In claim 2, line 9, the word “and---
Additionally in claim 2, line 10, the word “each---
Further in claim 2, line 10, before the clause “is adapted” the limitations of ---having a first end and a second end, wherein the first end--- was inserted
In claim 2, line 11, the word “
---said first--- and also before the word “adjustable” the term “each---
Additionally in claim 2, line 13, the term “
each--- before the word “adjustable” 
Additionally in claim 2, line 14, the word “said second end of each--- was inserted
Also in claim 2, line 15, the word “
---said second---
Additionally in claim 2, line 15, the term “
---each--- before the word “adjustable”
Further in claim 2, line 16, the word “
---terminates---
Additionally in claim 2, line 17, the term “
---each--- before the word “adjustable” and further the clause “chamber to a tendon---

Allowable Subject Matter
Claims 1 and 2 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799